                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT

                                   9                                  NORTHERN DISTRICT OF CALIFORNIA

                                  10                                           San Francisco Division

                                  11       FORRESTSTREAM HOLDINGS                            Case No. 16-cv-01609-LB
                                           LIMITED,
                                  12                                                         ORDER TO SHOW CAUSE WHY
Northern District of California




                                                         Plaintiff,
 United States District Court




                                                                                             PLAINTIFF’S APPLICATION FOR
                                  13                                                         ORDER DIRECTING TURNOVER OF
                                                  v.                                         WATCHES, AUDI, AND PROCEEDS OF
                                  14                                                         PROPERTY SUBJECT TO LIEN
                                           GREGORY SHENKMAN, et al.,                         SHOULD NOT BE GRANTED
                                  15
                                                         Defendants.                         Re: ECF No. 347
                                  16

                                  17         The court assumes the reader’s familiarity with the subject matter and procedural history of
                                  18   this case.1 Briefly stated, defendant Gregory Shenkman owes plaintiff Forreststream Holdings Ltd.
                                  19   more than $5.3 million on the judgment in this case.2 Mr. Shenkman has not made any payments
                                  20   toward this judgment in the more than twenty months since judgment was entered.3 Following
                                  21   months of Mr. Shenkman’s stonewalling Forreststream’s attempts to take discovery of his assets
                                  22   and Mr. Shenkman’s defiance of court orders to comply with his discovery obligations,
                                  23

                                  24   1
                                         For a fuller description of the subject matter and procedural history of this case, see the court’s
                                       December 6, 2018 order, which the court incorporates here by reference. Forreststream Holdings Ltd.
                                  25   v. Shenkman, No. 16-cv-01609-LB, 2018 WL 6421866 (N.D. Cal. Dec. 6, 2018) (Order – ECF No.
                                       339). Citations refer to material in the Electronic Case File (“ECF”); pinpoint citations are to the ECF-
                                  26   generated page numbers at the top of documents.

                                  27
                                       2
                                           See Mackintosh Third Aff. – ECF No. 314 at 2.
                                       3
                                           See Kampfner Decl. – ECF No. 329 at 2 (¶ 4).
                                  28

                                       ORDER – No. 16-cv-01609-LB
                                   1   Forreststream recently was able to review certain documents of Mr. Shenkman’s.4 Forreststream

                                   2   states that these documents suggest that Mr. Shenkman has been knowingly concealing assets

                                   3   from Forreststream, has been lying under oath about what assets he has, and may be fraudulently

                                   4   transferring assets in order to frustrate Forreststream’s efforts to collect on its judgment.5

                                   5   Forreststream asks the court to enter an order directing Mr. Shenkman to turn over to the U.S.

                                   6   Marshal certain wristwatches, an Audi automobile, and proceeds from property subject to

                                   7   Forreststream’s lien.

                                   8         The court orders Mr. Shenkman (together with his counsel) to personally appear before the

                                   9   court on January 2, 2019, at 3:00 p.m., and show cause why Forreststream’s application for an

                                  10   order directing turnover should not be granted. The court further orders Mr. Shenkman to show

                                  11   cause why he should not be further sanctioned for noncompliance with the court’s orders that he

                                  12   respond to Forreststream’s discovery requests (orders that inherently require Mr. Shenkman to
Northern District of California
 United States District Court




                                  13   respond honestly and truthfully, and not perjuriously). If Mr. Shenkman wants to file any written

                                  14   response to Forreststream’s application, he must do so by December 31, 2018, at noon.

                                  15   Forreststream may then file any written reply by January 2, 2019, at noon.

                                  16

                                  17         IT IS SO ORDERED.

                                  18         Dated: December 26, 2018

                                  19                                                     ______________________________________
                                                                                         LAUREL BEELER
                                  20                                                     United States Magistrate Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27
                                       4
                                           See Forreststream Appl. – ECF No. 347.
                                       5
                                           See id.
                                  28

                                       ORDER – No. 16-cv-01609-LB                         2
